DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I (claims 20-24) in the reply filed on 04 October 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 20-28 are pending; claims 25-28 have been withdrawn, and claims 20-24 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 16 June 2020 has been acknowledged and considered by the Examiner. 
Claim Objections
Claim 24 is objected to because of the following informality.
Claim 24 contains a minor grammatical/typographical error.
Claim 24, line 2: Applicant is advised to change “the helical shape axis” to “the axis of the helical shape” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pecor (US 2005/0277803 A1).
Regarding claim 20, Pecor describes a heart pump assembly ([0071]) comprising
a rotor ([0071], [0128])
a housing sized for percutaneous insertion and enclosing the rotor ([0071]), the housing having a distal end portion (figure 1, outlet 36 of pump 32)
a cannula 52 coupled to the distal end portion of the housing (figure 1), the cannula comprising a proximal cannula portion and a distal cannula portion (figure 1; [0082], [0087]).  
In a separate embodiment, Pecor describes an analogous heart pump assembly comprising a rotor and cannula (figure 6; [0101] - [0102]), including a distal cannula portion having an approximately helical shape ([0102]: “several particularly useful configurations of the cannulae 380, 388 are illustrated in FIGS. 17A-32B”; [0149], [0151] describe the distal portion 702 containing a helically shaped transition portion 706).  The Examiner respectfully submits that, as Pecor provides the appropriate motivation to combine the embodiments in figures 1, 6, and 17A ([0102]), it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a helically shaped distal portion, as embodied in figures 17A-B, when using the heart pump assembly embodied in figure 6, as doing so advantageously allows the resulting assembly to more accurately direct blood flow when implanted in a particular area of a patient’s vasculature (as described by Pecor in [0149]).  
Regarding claim 21, Pecor further describes wherein the helical shape approximated by the distal cannula portion has an axis parallel to a longitudinal axis of the proximal cannula portion (figures 17A-B).
Regarding claims 22 and 23, although Pecor does not explicitly disclose the diameter or pitch of the helical shape, the Examiner respectfully submits that, as Pecor discloses the general working conditions of the catheter and cannula, including a helical shape which inherently has a certain diameter and pitch, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to adjust the dimensions of Pecor’s device as needed for a particular purpose, as doing so advantageously allows the resulting device to be customized for specific applications within the patient’s vasculature.  The Examiner also respectfully directs Applicant to MPEP 2144.04, which describes the obviousness of making changes in size, shape, and proportion, and MPEP 2144.05, which describes the obviousness of optimizing result-effective variables, such as the diameter or pitch of a cannula.
Regarding claim 24, Pecor further describes wherein a distal tip of the cannula is angled toward a center of the helical shape axis (figures 17A-B, the distal tip appears to be angled towards the center of the helical axis; figure 18A, a distal tip with increased flexibility which may be angled towards the center of the helical axis).

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792